UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4224


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KENDRICK BYRON LAMAR DANIELS, a/k/a T,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:07-cr-01484-PMD-1)


Submitted:   August 7, 2013                 Decided:   August 13, 2013


Before KING, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ann Briks Walsh, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant.   Sean Kittrell, Assistant United
States Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kendrick     Byron     Lamar       Daniels   appeals    the    district

court’s judgment revoking his supervised release and sentencing

him to twelve months in prison followed by twelve months of

supervised      release.        Daniels’s      attorney     has   filed   a   brief

pursuant to Anders v. California, 386 U.S. 738 (1967), raising

the issue of whether his sentence is substantively unreasonable

but concluding that there are no meritorious grounds for appeal.

Daniels was notified of his right to file a pro se supplemental

brief but has not done so.          We affirm.

           We     review    a     district       court’s     judgment     revoking

supervised release and imposing a term of imprisonment for abuse

of discretion.      United States v. Copley, 978 F.2d 829, 831 (4th

Cir. 1992).      We will affirm a sentence imposed after revocation

of supervised release if it is within the prescribed statutory

range and not plainly unreasonable.                United States v. Crudup,

461 F.3d 433, 439-40 (4th Cir. 2006).              We first consider whether

the sentence is procedurally or substantively unreasonable.                     Id.

at 438.      In this initial inquiry, we take a more deferential

posture concerning issues of fact and the exercise of discretion

than   reasonableness      review    for      Guidelines    sentences.        United

States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007).                     Only if

we find the sentence procedurally or substantively unreasonable

must we decide whether it is “plainly” so.                 Id. at 657.

                                          2
               While a district court must consider the Chapter Seven

policy       statements        and    the     statutory      factors    applicable          to

revocation sentences under 18 U.S.C. §§ 3553(a), 3583(e) (2006),

the court need not robotically tick through every subsection,

and ultimately, the court has broad discretion to revoke the

previous sentence and impose a term of imprisonment up to the

statutory maximum.             Id. at 656-57.            Moreover, while a district

court must provide a statement of reasons for the sentence, the

court       need    not   be   as    detailed       or   specific     when    imposing      a

revocation sentence as when imposing a post-conviction sentence.

United States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).

               We    have      reviewed       the    record     and     conclude       that

Daniels’s sentence is reasonable, and the district court did not

abuse its discretion.                The sentence is within the prescribed

statutory range and the policy statement range, and the district

court reasonably determined that a sentence at the high end of

the     policy      statement        range    was    appropriate       in     this    case.

Moreover, in accordance with Anders, we have reviewed the entire

record and have found no meritorious issues for appeal.

               Accordingly, we affirm the district court’s judgment.

This court requires that counsel inform his or her client, in

writing, of his or her right to petition the Supreme Court of

the United States for further review.                        If the client requests

that    a    petition     be    filed,       but   counsel    believes       that    such   a

                                               3
petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.               Counsel’s motion

must state that a copy thereof was served on the client.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                     AFFIRMED




                                     4